         Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 1 of 6



 1   KEITH ALTMAN (CA SBN 257309)                   PATRICK J. CAROME (pro hac vice)
     kaltman@lawampmmt.com                          patrick.carome@wilmerhale.com
 2   EXCOLO LAW, PLLC                               WILMER CUTLER PICKERING
     26700 Lahser Road, Suite 401                     HALE AND DORR LLP
 3   Southfield, MI 48033                           1875 Pennsylvania Avenue, NW
     Telephone: (516) 456-5885                      Washington, D.C. 20006
 4   Attorneys for Plaintiffs                       Telephone: (202) 663-6000
     GREGORY CLAYBORN, et al., and                  Facsimile: (202) 663-6363
 5   HANAN MEGALLA, et al.                          Attorneys for Defendant
                                                    TWITTER, INC.
 6   BRIAN M. WILLEN (pro hac vice)
     bwillen@wsgr.com                               KRISTIN A. LINSLEY (CA SBN 154148)
 7   WILSON SONSINI                                 klinsley@gibsondunn.com
       GOODRICH & ROSATI, P.C.                      GIBSON, DUNN & CRUTCHER LLP
 8   1301 Avenue of the Americas 40th Floor         555 Mission Street, Suite 3000
     New York, NY 10019                             San Francisco, CA 94105-0921
 9   Telephone: (212) 999-5800                      Telephone: (415) 393-8200
     Facsimile: (212) 999-5899                      Facsimile: (415) 393-8306
10   Attorneys for Defendant                        Attorneys for Defendant
     GOOGLE LLC                                     FACEBOOK, INC.
11
                                                    [Additional counsel listed on the signature
12                                                  page]
13                               UNITED STATES DISTRICT COURT
14          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15                                                   )    CASE NO.: 3:17-CV-06894-LB
     GREGORY CLAYBORN, et al.,                       )
16                                                   )    STIPULATION AND [PROPOSED]
                   Plaintiffs,                       )    ORDER TO CONSOLIDATE THE
17                                                   )    CLAYBORN AND MEGALLA CASES
            v.
                                                     )
18                                                   )
     TWITTER, INC., et al.,
                                                     )
19                                                   )
                   Defendants.
                                                     )
20                                                   )
                                                     )
21                                                   )
     HANAN MEGALLA, et al.,                          )    CASE NO.: 3:18-CV-00543-LB
22                                                   )
                   Plaintiffs,                       )
23          v.                                       )
                                                     )    Judge: Hon. Laurel Beeler
24   TWITTER, INC., et al.,                          )
                Defendants.                          )
25

26          Defendants Twitter, Inc., Google LLC, and Facebook, Inc. (collectively, the

27   “Defendants”); Plaintiffs Gregory Clayborn, individually and as successor-in-interest to the

28   estate of Sierra Clayborn, Kim Clayborn, and Tamishia Clayborn; Vanessa Nguyen, individually

     CASE NOS.: 3:17-CV-06894-LB,                            STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                    TO CONSOLIDATE CASES
         Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 2 of 6



 1   and as successor-in-interest to the estate of Tin Nguyen and Trung Do; Jacob Thalasinos, and

 2   James Thalasinos (collectively, the “Clayborn Plaintiffs”); and Plaintiffs Hanan Megalla, Osama

 3   Megalla, Veronica Martinez, and Abel Martinez (collectively, the “Megalla Plaintiffs”)

 4   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate as

 5   follows:

 6          WHEREAS, the Clayborn Plaintiffs and Megalla Plaintiffs each filed separate actions

 7   against Defendants that this Court determined to be related actions (Clayborn Dkt. 23);

 8          WHEREAS, this Court ordered that briefing on Defendants’ motions to dismiss the

 9   complaints in Clayborn and Megalla be consolidated, with Defendants directed to file “a single

10   response to the operative complaints in Clayborn and Megalla” and “a single joint reply

11   memorandum in further support of their motion to dismiss,” and that the two sets of Plaintiffs

12   were “limited to a single joint memorandum in opposition to Defendants’ motion to dismiss,”

13   Clayborn Dkt. 44; Megalla Dkt. 36;

14          WHEREAS, Defendants filed a consolidated motion to dismiss applicable to both cases

15   on October 5, 2018, see Clayborn Dkt. 53; Megalla Dkt. 47;

16          WHEREAS, on October 19, 2018, a substantive opposition was filed in only the

17   Clayborn case that was signed by only counsel for the Clayborn Plaintiffs, see Clayborn Dkt. 59;

18          WHEREAS, on October 19, 2018, counsel for the Clayborn Plaintiffs also filed, in both

19   cases, a document titled “Megalla Plaintiffs’ Opposition To Defendants’ Combined Motion To

20   Dismiss Plaintiffs’ First Amended Complaint,” stating that the Clayborn Opposition “should

21   stand for the Opposition to the Motion to Dismiss” in the Megalla case and that counsel for the

22   Clayborn Plaintiffs intended to join the Megalla Plaintiffs into the Clayborn case, see Clayborn

23   Dkt. 60; Megalla Dkt. 51;

24          WHEREAS, on October 26, 2018, Defendants filed a consolidated reply in support of

25   their motion to dismiss the two cases, see Clayborn Dkt. 61; Megalla Dkt. 52;

26          WHEREAS, Defendants’ motion to dismiss was heard on December 6, 2018, see

27   Clayborn Dkt. 67; Megalla Dkt. 58;

28

     CASE NOS.: 3:17-CV-06894-LB                       -2-        STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                         TO CONSOLIDATE CASES
          Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 3 of 6



 1           WHEREAS, at the motion to dismiss hearing, the Parties agreed, and this Court ordered,

 2   that the Clayborn and Megalla cases will be consolidated, with the named Plaintiffs in Megalla

 3   being joined as Plaintiffs in Clayborn, see Clayborn Dkt. 67; Megalla Dkt. 58;

 4           WHEREAS, the parties have agreed that, upon consolidation, the allegations of injuries

 5   to the Megalla Plaintiffs set out in the Megalla complaint (Megalla Dkt. 1, ¶¶ 9-12, 127-131)

 6   should be deemed allegations in the Clayborn First Amended Complaint, Clayborn Dkt. 50

 7   (“Clayborn FAC”), and that the Megalla complaint shall otherwise be deemed superseded by the

 8   Clayborn FAC;

 9           WHEREAS, with the exception of the claim for wrongful death, all of the claims asserted

10   in the Clayborn FAC should be deemed to apply to the Megalla Plaintiffs;

11           WHEREAS, the parties agree that, upon consolidation, the pending consolidated motion

12   to dismiss should be deemed to apply to all claims asserted by both sets of Plaintiffs in the

13   consolidated Clayborn FAC, as altered to join the Megalla Plaintiffs and incorporate the

14   allegations of injuries to the Megalla Plaintiffs from the Megalla complaint;

15           WHEREAS, the parties agree that, upon consolidation, counsel for the Clayborn

16   Plaintiffs (who has also appeared as counsel for the Megalla Plaintiffs) shall serve as counsel of

17   record for all Plaintiffs;

18           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

19   through their respective counsel, that the Clayborn and Megalla cases are consolidated; that the

20   Megalla Plaintiffs are joined as Plaintiffs in Clayborn; that counsel for the Clayborn Plaintiffs is

21   counsel of record for all Plaintiffs; that the allegations appearing in Megalla Dkt. 1, ¶¶ 9-12, 127-

22   131, are deemed alleged in the Clayborn First Amended Complaint; that the pending

23   consolidated motion to dismiss continues to apply to all claims asserted by both sets of Plaintiffs

24   in the consolidated Clayborn First Amended Complaint; and that the Megalla Plaintiffs will be

25   deemed to have voluntarily dismissed their separate action, without prejudice, pursuant to Fed.

26   R. Civ. P. 41(a)(1)(A)(ii).

27

28

     CASE NOS.: 3:17-CV-06894-LB                       -3-        STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                         TO CONSOLIDATE CASES
         Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 4 of 6



 1   Dated: December 31, 2018                                 Respectfully submitted,

 2           /s/ Keith Altman                                      /s/ Brian M. Willen
     KEITH L. ALTMAN (CA SBN 257309)                     BRIAN M. WILLEN (pro hac vice)
 3   kaltman@lawampmmt.com                               bwillen@wsgr.com
     EXCOLO LAW, PLLC                                    WILSON SONSINI
 4   26700 Lahser Road, Suite 401                          GOODRICH & ROSATI, P.C.
     Southfield, MI 48033                                1301 Avenue of the Americas
 5   Telephone: (516) 456-5885                           40th Floor
                                                         New York, NY 10019
 6   THEIDA SALAZAR (CA SBN 295547)                      Telephone: (212) 999-5800
     salazarlawgroup@gmail.com                           Facsimile: (212) 999-5899
 7   LAW OFFICE OF THEIDA SALAZAR
     2140 N. Hollywood Way, #7192                        DAVID H. KRAMER (CA SBN 168452)
 8   Burbank, CA 91510                                   dkramer@wsgr.com
     Telephone: (818) 433-7290                           LAUREN GALLO WHITE (CA SBN 309075)
 9   Attorneys for Plaintiffs                            lwhite@wsgr.com
     GREGORY CLAYBORN, individually and as               KELLY M. KNOLL (CA SBN 305579)
10   successor-in-interest of the estate of Sierra       kknoll@wsgr.com
     Clayborn, KIM CLAYBORN, TAMISHIA
                                                         WILSON SONSINI
11   CLAYBORN; VANESSA NGUYEN,
     individually and as successor-in interest of the    GOODRICH & ROSATI, P.C.
     estate of Tin Nguyen, TRUNG DO; JACOB               650 Page Mill Road
12                                                       Palo Alto, CA 94304-1050
     THALASINOS, JAMES THALASINOS; and
                                                         Telephone: (650) 493-9300
13                                                       Facsimile: (650) 565-5100
     HANAN MEGALLA, OSAMA MEGALLA,
     VERONICA MARTINEZ, and ABEL                         Attorneys for Defendant
14
     MARTINEZ                                            GOOGLE LLC
15
             /s/ Kristin A. Linsley                               /s/ Patrick J. Carome
     KRISTIN A. LINSLEY (CA SBN 154148)                  SETH P. WAXMAN (pro hac vice)
16
     klinsley@gibsondunn.com                             seth.waxman@wilmerhale.com
     JOSEPH TARTAKOVSKY (CA SBN 282223)                  PATRICK J. CAROME (pro hac vice)
17
     jtartakovsky@gibsondunn.com                         patrick.carome@wilmerhale.com
     GIBSON, DUNN & CRUTCHER LLP                         ARI HOLTZBLATT (pro hac vice)
18
     555 Mission Street, Suite 3000                      ari.holtzblatt@wilmerhale.com
     San Francisco, CA 94105-0921                        WILMER CUTLER PICKERING
19
     Telephone: (415) 393-8200                             HALE AND DORR LLP
     Facsimile: (415) 393-8306                           1875 Pennsylvania Avenue NW
20
     Attorneys for Defendant                             Washington, D.C. 20006
     FACEBOOK, INC.                                      Telephone: (202) 663-6000
21
                                                         Facsimile: (202) 663-6363
22                                                       MARK D. FLANAGAN (CA SBN 130303)
                                                         mark.flanagan@wilmerhale.com
23                                                       WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
24                                                       950 Page Mill Road
                                                         Palo Alto, CA 94304
25                                                       Telephone: (650) 858-6000
                                                         Facsimile: (650) 858-6100
26                                                       Attorneys for Defendant
                                                         TWITTER, INC.
27

28

     CASE NOS.: 3:17-CV-06894-LB                        -4-          STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                            TO CONSOLIDATE CASES
         Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 5 of 6



 1                                    ATTORNEY ATTESTATION

 2          I, Patrick J. Carome, am the ECF User whose ID and password are being used to file this

 3   Statement of Recent Decision. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest

 4   that concurrence in the filing of the document has been obtained from each of the other

 5   signatories.

 6
                                                           By:   /s/ Patrick J. Carome
 7                                                               Patrick J. Carome
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NOS.: 3:17-CV-06894-LB                     -5-          STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                         TO CONSOLIDATE CASES
         Case 3:17-cv-06894-LB Document 71 Filed 12/31/18 Page 6 of 6



 1                                         [PROPOSED] ORDER

 2            Having considered the Stipulation to consolidate the Clayborn and Megalla cases, and

 3   good cause appearing, IT IS HEREBY ORDERED that the Stipulated Request is GRANTED in

 4   its entirety. The Court orders as follows:

 5      1. The Clayborn and Megalla cases are consolidated, with the named Plaintiffs in Megalla

 6            joined as Plaintiffs in Clayborn.

 7      2. The allegations of injuries to the Megalla Plaintiffs set out in the Megalla complaint,

 8            Megalla Dkt. 1, ¶¶ 9-12, 127-131, are deemed part of the First Amended Complaint in

 9            Clayborn (“Clayborn FAC”).

10      3. With the exception of the claim for wrongful death, all of the claims asserted in the

11            Clayborn FAC are deemed to apply to the Megalla Plaintiffs.

12      4. The pending consolidated motion to dismiss continues to apply to all claims asserted by

13            both sets of Plaintiffs in the Clayborn FAC, as altered to join the Megalla Plaintiffs and

14            incorporate the injury allegations from the Megalla complaint.

15      5. Counsel for the Clayborn Plaintiffs shall promptly enter appearances in the Clayborn

16            case as counsel of record for the former Megalla Plaintiffs.

17      6. The Megalla Plaintiffs are hereby deemed to have dismissed, without prejudice, their

18            separate complaint in the Megalla case (No. 3:18-CV-00543-LB) pursuant to Fed. R. Civ.

19            P. 41(a)(1)(A)(ii), which case is hereby immediately terminated.

20
        IT IS SO ORDERED.
21

22

23
     Dated:
24                                                            Hon. Laurel Beeler
                                                              United States Magistrate Judge
25

26

27

28

     CASE NOS.: 3:17-CV-06894-LB                        -6-         STIPULATION AND [PROPOSED] ORDER
     3:18-CV-00543-LB                                                           TO CONSOLIDATE CASES
